 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LUIS A. HERRERA,                        Case No. CV 17-01925 R (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   NEIL MCDOWELL, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed with prejudice.
21

22

23   DATED: September 3, 2019
24
                                        R. GARY KLAUSNER
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
